66 F.3d 270
G. Stewart McHENRY, Went For It, Inc., a FloridaCorporation, John T. Blakely, Plaintiffs-Appellees,v.THE FLORIDA BAR, Susan V. Bloemendaal, Defendants-Appellants.
No. 93-2069.
United States Court of Appeals,Eleventh Circuit.
Sept. 22, 1995.

Barry Richard, Tallahassee, FL, for appellants.
Paul D. Kamenar, Washington, DC, for amicus curiae Washington Legal Foundation, Allied Educational.
Bruce S. Rogow, Beverly A. Pohl, Ft. Lauderdale, FL, for appellees.
Appeal from the United States District Court for the Middle District of Florida (No. 92-370-CIV-T-17A);  Elizabeth A. Kovachevich, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BLACK, Circuit Judge, DYER, Senior Circuit Judge, and ALAIMO*, Senior District Judge.
PER CURIAM:


1
On June 21, 1995, the Supreme Court reversed this panel's opinion in McHenry v. Florida Bar, 21 F.3d 1038 (11th Cir.1994).  See Florida Bar v. Went For It, Inc., --- U.S. ----, 115 S. Ct. 2371, 132 L. Ed. 2d 541.  (1995).  Pursuant to the Supreme Court's opinion, we now reverse the district court's grant of summary judgment for the plaintiff, McHenry v. Florida Bar, 808 F. Supp. 1543 (M.D.Fla.1992), and remand the case to the district court for further proceedings not inconsistent with the Supreme Court's opinion.


2
REVERSED and REMANDED.



*
 Honorable Anthony A. Alaimo, Senior U.S. District Judge for the Southern District of Georgia, sitting by designation